On Reading this Day the Petition of the Executors etc. of William Ramsay heretofore of the Island of Barbados but late of the Province of South Carolina Esq. deceased and David Ramsay eldest Son of the said Deceased and Thomas Johnson and Alice his Wife Daughter of the said Deceased Ordered for the reasons therein contained That it be according to the Prayer Thereof.
Vide Order at Large Enrolled, and Entred in pages 114 and 115.
Alexr Stewart Deputy Register in Chancery
Present The Honourable Thomas Broughton Esq. Lieutenant Governor.
On Reading the Petition of Ruth the wife of Charles Lowndes53 Ordered That a Writ of Supplicavit do Issue thereon.
Alexr Stewart Deputy Register in Chancery

 Charles Lowndes, son o£ Charles and Sarah Lowndes, is the ancestor of a well-known family in South Carolina. As a youth he emigrated to St. Christopher Island, where he married Ruth, daughter of Henry Rawlins, a man of some means, who is said to have left his daughter considerable property which Charles squandered recklessly. In 1730, with their sons and their possessions, the Lowndes family removed to Charleston, where Charles became interested in making a new machine to pound rice. He died in Charleston in 1736. Ruth placed her minor sons in charge of Robert Hall, and with her eldest son returned to St. Christopher, where she died in 1763. (George B. Chase, Lowndes of South Carolina, 1876, pp. 12, 13.)